Citation Nr: 1814029	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from February 1948 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially complied with the Board's prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  In this regard, the Board finds considering the multiple examinations with opinions obtained upon prior remand, that the purpose of the prior remand have been met: obtaining competent opinion evidence regarding the current impact of the service-connected disabilities upon the Veteran's ability to maintain substantially gainful employment.

	(CONTINUED ON NEXT PAGE)



II. Analysis

	A.  Rules and Regulations

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2017).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2017).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2017).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

      B.  Analysis

The Veteran contends that he is unemployable as a result of his service-connected disabilities including residuals of cold injury left and right lower extremities, each rated 30 percent disabling; residuals of cold injury right and left upper extremities, each rated 20 percent disabling; tinnitus, rated 10 percent disabling; and, hearing loss, rated noncompensable. 

The Veteran meets the schedular criteria for a TDIU rating.  See 38 C.F.R. § 4.16(a).  The criteria were met effective June 6, 2008.

In a September 2012 claim for entitlement to TDIU, the Veteran asserted he cannot secure and maintain substantial employment.  He stated that he feels that no one will hire him with his severe service-connected residuals of cold injuries in the bilateral upper and lower extremities as well as hearing loss and tinnitus.  He stated he has difficult with gripping, driving, standing, and walking for long periods of time.  The Veteran reported one year of high school education and that he was last employed in 1994 as a self-employed book binder. 

During a July 2011 VA examination, the examiner reported the Veteran's residuals of cold injury to bilateral hands and feet to include neurovascular paresthesia, onychomycosis, and degenerative joint disease cause him pain when he is in cold weather and requires him to wear extra clothing to keep warm in cold environments. 

During a July 2011 VA audio examination, the examiner reported the Veteran's hearing loss causes difficulty hearing and understanding speech.  

During a June 2013 VA examination, the examiner stated that under cold weather, he must avoid being outside for more than 20 minutes.  Otherwise, under normal temperatures, the use of his hands and feet are intact. 

In a June 2013 VA audio examination, the examiner stated the Veteran's hearing loss causes significant effect on occupation as he has difficulty understanding speech, especially in background noise. 

In a September 2014 VA audio examination report, the examiner stated the Veteran's hearing loss will have a negative impact on his ability to understand speech.  Employment that requires the ability to hear and understand conversation without error will be challenging.  However, with proper amplification, the disability of hearing impairment alone will not render the Veteran unemployable.

In an August 2016 statement, the Veteran reported his hearing is "bad" and he has cold weather problems with his hands.  As such, he is unable to work. 

In a September 2016 VA audio examination, the Veteran reported that he has difficulty understanding women's voices because they are high pitched and fast.  He also reported that he has difficulty understanding speech in background noise.  The examiner noted it is expected that the Veteran would have communication difficulties in difficult listening environments.  However, with proper amplification and assistive listening devices, hearing impairment alone (of any degree) will not bar this individual from completing employment related tasks.

In a September 2016 VA cold injury residuals examination, the examiner stated that in regards to the service-connected cold injury residuals alone, the Veteran is unable to perform employment that requires outdoor activities during cold weather (temperature below 50 degrees), but does not otherwise effect on any type of work.  Veteran's does not have any activities of daily living or instrumental activities of daily living deficit.  The Veteran does not have any functional impairment in the normal working environment (climate control).  No other opinion or conclusion can be provided from generalist point of view.

Based upon the overall record, the Board finds the persuasive evidence demonstrates the Veteran service-connected disabilities alone do not render him unable to secure and follow a substantially gainful occupation.  Although the September 2014 and September 2016 VA examiners found the Veteran's hearing loss causes an impact on his occupational functioning, they stated that with amplification, his hearing loss would not bar him from completing employment related tasks.  Additionally, the June 2013 and September 2016 VA examiners found that the Veteran's residuals of cold weather injuries only present difficulties in cold weather and would not be an issue in a climate controlled environment.  Recognizing that the Veteran's hearing loss and cold weather injury residuals affect his activities of daily life, the Board finds that the evidence weighs against a finding that the Veteran's disabilities render him unable to secure substantial gainful employment.  The examiners are shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The degree of occupational impairment due to his service-connected disabilities is found to be adequately demonstrated by the evidence of record.  Here, the 80 percent rating is recognition that the disability has significant impact on functional ability of the Veteran to complete occupational tasks.  The preponderance of the evidence weighs against a finding, however, that the disability prevents substantially gainful employment. 

While the Veteran is competent to report symptoms believed to be associated with his service-connected disabilities, he is not competent to identify a specific level of disability.  Competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by VA medical professionals who have examined him.  The Board accords these objective records greater weight than any subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In conclusion, the Board finds that entitlement to a TDIU is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


